UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6847



WILLIAM F. JOHNSON; BRIAN S. MARTIN,

                                          Plaintiffs - Appellants,

          versus

RONALD ANGELONE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-151-AM)


Submitted:   November 7, 1996          Decided:     November 19, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William F. Johnson, Brian S. Martin, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's order dismissing with-

out prejudice their motion for a temporary restraining order. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Johnson v. Angelone, No. CA-96-151-AM (E.D. Va.
May 28, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2